Citation Nr: 0006762	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972.

In an April 1997 rating action, the RO denied the veteran's 
claims for increased (compensable) ratings for his service-
connected bilateral sensorineural hearing loss and tinnitus.  
After the RO confirmed its decision in September 1997, the 
veteran appealed to the Board of Veterans' Appeals (Board).  
In October 1997, during the pendency of his appeal, the RO 
increased the rating for the veteran's tinnitus from 
noncompensable to 10 percent and denied a compensable rating 
for bilateral hearing loss.  The veteran proceeded with his 
appeal for higher ratings.  

In July 1999, the Board remanded both issues to the RO for 
further development.  In a November 1999 rating action, the 
RO continued to deny increased ratings for both disorders and 
thus, the issues are now again before the Board.  

The Board also noted in the July 1999 remand that the veteran 
indicated in an April 1998 statement that he would like to 
file a claim for an earlier effective date for the 10 percent 
rating for his tinnitus.  At the time, the matter had not 
been considered by the RO and was referred to the RO for 
appropriate development and consideration of the issue.  In 
the November 1999 rating action, the RO denied entitlement to 
an earlier effective date for the 10 percent rating for 
tinnitus.  The veteran filed a notice of disagreement with 
the RO's decision in January 2000.  The Board construes the 
veteran's statement as a timely NOD regarding the issue of an 
earlier effective date. Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC).  The matter of entitlement to an earlier 
effective date for the 10 percent rating for tinnitus will be 
addressed in the remand section below.




FINDINGS OF FACT

1.  Prior to June 10, 1999, a VA audiological evaluation 
revealed findings that compute to level II hearing loss in 
the right ear and level I hearing loss in the left ear.

2.  Since the date that the regulations pertaining to rating 
hearing loss were revised on June 10, 1999, a VA audiology 
evaluation revealed findings that compute to level I hearing 
loss in the right ear and level III hearing loss in the left 
ear.

3.  The veteran's tinnitus is manifested by constant ringing.  
The disability picture is not exceptional or unusual.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Code 6101 
(1998, 1999).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.87a, 4.124a, Diagnostic Codes 
6260, 8046 (1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his hearing and tinnitus are worse 
than evaluated and that he should receive higher ratings.

A May 1996 VA audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
45
55
55
LEFT
5
15
55
60
55

Pure tone threshold levels averaged 42 decibels for the right 
ear and 46 decibels for the left ear.  Speech discrimination 
scores were 88 percent in the right ear and 92 percent in the 
left.  The assessment was bilateral, mild sloping to 
moderate, sensorineural hearing loss from 1500 Hertz to 800 
Hertz.  The veteran was scheduled for ENG testing.  ENG test 
results were normal.  The interpretation was normal ENG test 
battery.

A May 1996 ENT Physical examination was essentially negative.  
The auricle, external canal, tympanic membrane, tympanic 
tympanum, and mastoid were normal.  There was no active ear 
disease and no infectious disease of the middle ear.  
Examination of the oral cavity, neck, oral pharynx, and 
larynx was negative.  The diagnosis was bilateral symmetric 
hearing loss, sensorineural type, down to 50 decibels at 2000 
Hz.  The examiner felt that the veteran had bilateral 
symmetrical sensorineural hearing loss.        

An audiological evaluation from Audiology Service Associates 
dated in November 1997 revealed that the veteran had mild to 
moderate sensorineural high frequency loss with good 
discrimination bilaterally.  Tympanometry indicated normal 
compliance with acoustic reflexes.

Following appellate review in July 1999, the Board remanded 
the case for additional development of the evidence.  The RO 
was instructed to provide the veteran with a VA audiometric 
examination in order to determine the current severity of his 
bilateral hearing loss and tinnitus.  Following the 
examination, the RO was instructed to evaluate the veteran's 
hearing loss and tinnitus claims under the revised rating 
criteria for diseases of the ear and other sense organs that 
became effective on June 10, 1999.

Pursuant to the remand order, the veteran was afforded 
audiometric and ENT examinations in September 1999.  At the 
audiometric examination, the veteran reported that his 
tinnitus is characterized by a high pitch buzz or tone and 
varies in intensity.  He claimed that he had difficulty with 
his hearing in crowds, on the phone and at work.  He stated 
that he wore binaural aids and that he still had problems 
with conversation.  

The September 1999 VA audiometric testing demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
50
55
55
LEFT
10
20
60
60
55

Pure tone threshold levels averaged 45 decibels for the right 
ear and 49 decibels for the left ear.  Speech discrimination 
scores were 96 percent in the right ear and 82 percent in the 
left.  The diagnosis was normal middle ear function 
bilaterally.  

During the ENT examination, the veteran stated that he was 
bothered with vague disequilibrium that was more troublesome 
at times than at others.  He reported that the disequilibrium 
was not particularly related to a specific position but 
occurred with some degree to changes in position.  The 
examiner noted that it did not seem to be true vertigo.  It 
was not evoked by straining or lifting or defecation.  A 
complete head and neck examination was performed although the 
larynx was not seen.  The external ears, canals, tympanic 
membranes, tympanis, and mastoid areas were unremarkable.  
The tympanic membranes were mobile.  There was no 
inflammation or effusion present.  There was no sign of 
infection of the external, middle, or inner ear.  There was 
no sign of any condition of the ear affecting other parts of 
the body.    The examiner stated that, by history, the 
veteran did not appear to have true vertigo.  He further 
stated that currently there was no documentation to support a 
relationship between his disequilibrium and any noise trauma 
or injury experienced during his military service.    


II.  Analysis

Initially, the Board finds that the veteran's claims for 
increased ratings for bilateral hearing loss and for tinnitus 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (formerly, the Court of Veterans Appeals) (Court) has 
held that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear. This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 1999). 
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant. Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for right ear hearing loss, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations and apply the more favorable result, 
if any.  A November 1997 supplemental statement of the case 
(SSOC) reveals that the RO has evaluated the veteran's 
service-connected bilateral hearing loss and tinnitus under 
the rating criteria in effect prior to and subsequent to June 
10, 1999; hence, there is no due process bar to the Board 
doing likewise.  

A.  Increased (Compensable) Rating for Bilateral Hearing Loss

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations  where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal. 38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.    

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for haring  impairment from 
either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specials will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

In the instant case, the veteran's hearing loss will be 
evaluated under the former  criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied. 

The May 1996 audiological evaluation revealed that the 
average puretone decibel for the veteran's right ear was 42.  
Speech discrimination was 88 percent.  By intersecting the 
column in Table VI for average puretone decibel loss falling 
between 42 and 49 with the line for percent of discrimination 
from 84 to 90, the resulting numeric designation for the 
right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 46.  Speech discrimination was 92 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code. 
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under diagnostic code 
6100.  

The September 1999 VA audiological evaluation (conducted 
after the regulations governing evaluation of hearing loss 
were revised) revealed that the  average puretone decibel 
loss for the veteran's right ear was 45.  Speech 
discrimination was 96 percent.  By intersecting the column in 
Table VI (found at 38 C.F.R. 4.87 of the rating schedule in 
effect prior to the amendment and also at 38 C.F.R. § 4.85 of 
the rating schedule in effect since the June 1999 amendment) 
shows a level I hearing loss for the right ear.

The average puretone decibel loss for the veteran's left ear 
was 49.  The percent of discrimination was 82.  By 
intersecting the column in Table VI (found at 38 C.F.R. 4.87 
of the rating schedule in effect prior to the amendment and 
also at 38 C.F.R. § 4.85 of the rating schedule in effect 
since the June 1999 amendment) shows a level III hearing loss 
for the left ear.

Combining these scores in the manner set forth in Table VII 
(which is identical in both the old and the current 
provisions) once again works out to a "0 percent" or 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100 (1998 and 1999).  This portion of the analysis is 
the same under both the current and the former criteria for 
rating hearing loss.

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the former criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the September 1999 examination are not:  (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, Table VIa is not for application, and the veteran's 
service-connected bilateral hearing loss is noncompensable 
under the new criteria as well as the old. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss.

B.  Increased Rating for Tinnitus

Under the former rating criteria, Diagnostic Code 6260 
provided a 10 percent disability rating and no more for 
persistent tinnitus that results from head injury, 
concussion, or acoustic trauma. 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998). The revised criteria continue to provide a 
single 10 percent disability rating for tinnitus, but the 
only requirement is that the tinnitus be recurrent.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  The proposed 
amendment to the regulations indicated that tinnitus is a 
subjective sensation which, under certain circumstances, 
comes and goes. 59 Fed. Reg. 17297 (April 12, 1994). The 
requirement that the tinnitus be "recurrent" means that it 
might not always be present, but that it returns at regular 
intervals. Id. It was also noted that tinnitus can be caused 
by a number of conditions, including injuries, acute diseases 
and drug reactions.  Id. The restriction that tinnitus result 
from trauma was eliminated since the severity of disability 
from tinnitus does not depend on its origin.  Id.

The evidence of record indicates that the veteran suffers 
from noise induced tinnitus, which he descried as constant.  
Furthermore, with regard to the veteran's complaints of 
disequilibrium, the VA examiner in September 1999 
specifically stated that there was no evidence to support a 
relationship between any disequilibrium to noise or trauma or 
injury experienced during his military service.  In view of 
this, the Board finds no basis for a schedular evaluation in 
excess of 10 percent for tinnitus.

Additionally, the Board finds that the evidence of record 
does not present an "exceptional or unusual" disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of extra-schedular evaluations pursuant to 38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, there is no indication 
that the veteran's disability has markedly interfered with 
earning capacity or employment status (i.e., beyond that 
interference contemplated by the assigned evaluation), or has 
necessitated frequent periods of hospitalization. In the 
absence of evidence of such factors as those noted above, the 
Board finds that a remand for compliance with the procedures 
for assignment of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for tinnitus is denied.






REMAND

Regarding the issue of entitlement to an earlier effective 
date for a 10 percent rating for tinnitus, the Board notes 
that the November 1999 rating decision denied entitlement to 
an earlier effective date. In a statement dated in January 
2000, the veteran stated that he should be entitled to an 
earlier effective date.  The Board construes the veteran's 
statement as a timely NOD regarding the issue of an earlier 
effective date.  Accordingly, the Board is required to remand 
this issue to the RO for issuance of a statement of the case 
(SOC). See Manlicon v. West, 12 Vet. App. 238 (1999) (The NOD 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a SOC.)

As such, in order to comply with the duty to assist under 38 
U.S.C.A. § 5107, the Board finds that the issue of a claim 
for an earlier effective date prior to September 1972, for a 
10 percent rating for tinnitus should be REMANDED to the RO 
for the following action:

The RO should issue a statement of the 
case.  If, and only if, the veteran 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board. See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

